[J-11-2014]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

   CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


FRIENDS OF PENNSYLVANIA                     :   No. 66 MAP 2013
LEADERSHIP CHARTER SCHOOL,                  :
                                            :   Appeal from the Order of the
                    Appellant               :   Commonwealth Court dated January 16,
                                            :   2013, at No. 790 CD 2012 affirming the
             v.                             :   order of the Chester County Court of
                                            :   Common Pleas, Civil Division, entered
                                            :   March 30, 2012 at No. 2011-09438-AB
CHESTER COUNTY BOARD OF                     :
ASSESSMENT APPEALS,                         :   61 A.3d 354
                                            :
                    Appellee                :   ARGUED: March 12, 2014
                                            :
                                            :
WEST CHESTER AREA SCHOOL                    :
DISTRICT,                                   :
                                            :
                    Intervenor              :



                                       OPINION


MR. JUSTICE BAER                                 DECIDED: September 24, 2014
      Friends of Pennsylvania Leadership Charter School (Appellant) appeals from the

order of the Commonwealth Court which held that the retroactive real estate tax

exemption provided in Section 1722-A(e)(3) of the Public School Code, 24 P.S. 17-

1722-A(e)(3), was unconstitutional.     We affirm the Commonwealth Court, albeit

employing different reasoning, concluding that retroactive application of the real estate
tax exemption of Section 1722-A(e)(3) is unconstitutional under the Pennsylvania

Constitution because it violates the separation of powers doctrine.

       Appellant is a Pennsylvania domestic nonprofit corporation affiliated with the

Pennsylvania Leadership Charter School (PALCS), a public cyber charter school,1

which, according to its articles of incorporation, operates exclusively for the support and

benefit of PALCS and its affiliated organizations.     Appellant owns property in West

Chester, Pennsylvania (Property), which is located within Chester County (County) and

the West Chester Area School District (School District), and which it leases to PALCS

for use as a public cyber charter school.

       On August 6, 2007, Appellant appealed the tax assessment for the Property to

the Chester County Board of Assessment Appeals (Board) and sought a real estate tax

exemption from its 2008 taxes by asserting that it qualified as a purely public charity and

was therefore exempt from all local real estate taxes pursuant to Article VIII, Section

2(a)(v) of the Pennsylvania Constitution and the Institutions of Purely Public Charity Act,

10 P.S. § 371 et seq. See In Re: Appeal of Friends of Pennsylvania Leadership Charter

School, Chester County Docket No. 2007-12078. The Board denied the exemption.

       In March 2009, the trial court affirmed, finding that Appellant was not a purely

public charity and therefore was not exempt from local real estate taxes.              The

Commonwealth Court affirmed in an unpublished memorandum.               In Re: Appeal of

Friends of Pennsylvania Leadership Charter School v. County of Chester Board of

Assessment Appeals, 987 A.2d 231 (Table) (Pa.Cmwlth., January 7, 2010, 808 CD

2009); for text see In Re: Appeal of Friends of Pennsylvania Leadership Charter School,

808 C.D. 2009, 2010 WL 9519256 (Friends I). No further appeals were taken; thus, the


1
      Both Appellant and PALCS are recognized as nonprofit corporations under
Section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3).



                                     [J-11-2014] - 2
Commonwealth Court’s judgment in Friends I became final.             Faced with this final

judgment against it, Appellant paid real estate taxes to the County and the School

District for the years 2008 and 2009. Appellant additionally paid County real estate

taxes for 2010, and was billed for 2010 real estate taxes by the School District.

        Following the final judgment in Friends I, the General Assembly amended the

Public School Code effective January 15, 2011, to provide for prospective and

retroactive real estate tax exemptions for charter schools and certain affiliated entities

as follows:


        (e)(1) Notwithstanding the provisions of section 204 of the act of May 22,
        1933 (P.L. 853, No. 155), known as The General County Assessment
        Law, all school property, real and personal, owned by any charter school,
        cyber charter school or an associated nonprofit foundation, or owned by a
        nonprofit corporation or nonprofit foundation and leased to a charter
        school, cyber charter school or associated nonprofit foundation at or below
        fair market value, that is occupied and used by any charter school or cyber
        charter school for public school, recreation or any other purposes provided
        for by this act, shall be made exempt from every kind of State, county, city,
        borough, township or other real estate tax . . . .

                                            ***

        (3) This subsection shall apply retroactively to all charter schools, cyber
        charter schools and associated nonprofit foundations that filed an appeal
        from an assessment, as provided in Article V of The General County
        Assessment Law, prior to the effective date of this subsection.


24 P.S. § 17-1722-A(e) (footnotes omitted).

        In March 2011, Appellant filed an application for prospective real estate tax

exemption for the Property pursuant to Section 1722-A(e)(1), asserting that it was an

associated nonprofit foundation that leased the Property to PALCS for use as a cyber

charter school, which the Board granted on May 5, 2011, commencing with the 2011 tax

year.


                                      [J-11-2014] - 3
       On June 16, 2011, Appellant filed a request for a refund of real estate taxes paid

to the County for tax years 2008 through 2010, seeking retroactive relief, asserting that

its unsuccessful assessment appeal in 2007 qualified as “an appeal from an

assessment.” See 24 P.S. § 17-1722-A(e)(3). The Board denied the refund request on

July 27, 2011. On August 22, 2011, Appellant also sought a refund for real estate taxes

paid to the School District for 2008-09, and the withdrawal of the School District’s tax bill

for 2010. The Board denied this refund request on September 7, 2011.

       Appellant appealed the Board’s denial of its refund request for County real estate

taxes to the trial court, but apparently did not appeal the Board’s denial of its refund

request for real estate taxes paid to the School District.         Nevertheless, Appellant

attempted to argue in its appeal to the trial court that it was entitled to a refund from

both entities for real estate taxes paid in 2008 and thereafter and the withdrawal of any

unpaid tax bills. It based its claimed exemption on its status as an associated nonprofit

foundation that filed an assessment appeal prior to the effective date of Section 1722-

A(e)(3), premised on its unsuccessful 2007 appeal that resulted in the final judgment of

Friends I.

       The Board and the School District filed an answer and, after the pleadings were

closed, moved for judgment on the pleadings, arguing that Appellant was not entitled to

a refund under a statutory analysis of Section 1722-A(e)(3), and that the retroactive tax

exemption contemplated by Section 1722-A(e)(3) was unconstitutional because it




                                      [J-11-2014] - 4
violated the separation of powers doctrine2 and the Uniformity Clause3 of the

Pennsylvania Constitution.4

      The trial court first observed that Appellant’s claim for tax exemption requested

only a refund of County real estate taxes from 2008-2010, not school taxes paid during

these years, and that the appeal further did not encompass a determination of its

obligation to pay school taxes in 2010 or County taxes in 2011.          To the extent it

perceived that Appellant was attempting to expand the scope of its appeal, the trial

court held it would only review those issues included in the verified claim for a real

estate tax refund and ruled upon by the Board in the July 27, 2011 denial.




2
        We explained the separation of powers doctrine in Pennsylvania Co. v. Scott, 29
A.2d 328, 329 (Pa. 1942) as follows: “It is elementary that the legislature may not,
under the guise of an act affecting remedies, destroy or impair final judgments obtained
before the passage of the act, and this principle prohibits not only a statutory re-opening
of cases previously decided by the court but also legislation affecting the inherent
attributes of judgments . . .” See also Commonwealth v. Sutley, 378 A.2d 780, 783-84
(Pa. 1977) (providing that “judicial judgments and decrees entered pursuant to those
laws [promulgated by the legislature] may not be affected by subsequent legislative
changes after those judgments and decrees have become final.”)
3
        The Uniformity Clause of the Pennsylvania Constitution provides: “All taxes shall
be uniform, upon the same class of subjects, within the territorial limits of the authority
levying the tax, and shall be levied and collected under general laws.” Pa. Const. art.
VIII, § 1.
4
        Although the Board and the School District apparently did not argue that the
legislation also violated the Remedies Clause, which, as discussed below, was the
basis of the Commonwealth Court’s disposition of this case, as appellees before the trial
court they did not bear the burden of issue preservation, and, thus, are free to raise this
argument to this Court herein. See, e.g., Heim v. Med. Care Availability & Reduction of
Error Fund, 23 A.3d 506, 511 (Pa. 2011) (providing that the appellee did not bear the
burden of issue preservation); Commonwealth v. Moore, 937 A.2d 1062, 1073 (Pa.
2007) (explaining that “an appellate court may affirm a valid judgment based on any
reason appearing as of record, regardless of whether it is raised by the appellee”).



                                     [J-11-2014] - 5
        Addressing whether Appellant qualified for the retroactive exemption provided in

Section 1722-A(e)(3), the trial court resolved the appeal on the statutory language.

Specifically, the trial court observed that Section 1722-A(e)(1) and (3) expressly

differentiates between “nonprofit corporations” and “associated nonprofit foundations,”

and provides for retroactive tax relief in (e)(3) only to “associated nonprofit foundations.”

According to the trial court, although Appellant premised its argument on an assertion

that it was an “associated nonprofit foundation,” which would entitle it to retroactive

relief, it had demonstrated in its pleadings only that it was a nonprofit corporation; it did

not plead, or support by exhibits, that it was an associated nonprofit foundation. The

court then held that Appellant’s failure to substantiate its assertion that it fell within the

nomenclature of Section 1722-A(e)(3) (that it was an “an associated nonprofit

foundation”) doomed its request for retroactive relief, and it was not, therefore, entitled

to a refund of taxes collected on behalf of the County in 2008, 2009, and 2010. The trial

court also dismissed without prejudice other issues relating to school taxes paid by

Appellant during those years, reasoning that those issues were not properly before the

trial court.

        Although it resolved the motion for judgment on the pleadings on the statutory

language, the trial court indicated that had it reached the constitutionality of the statute,

it would have found it unconstitutional based upon the Remedies Clause and the

separation of powers doctrine. In this respect, the trial court examined an unpublished

non-precedential memorandum opinion of the Commonwealth Court, In Re: Appeal of

Collegium Charter School, 23 A.3d 1132 (Table) (Pa.Cmwlth., July 26, 2011, No. 2354




                                       [J-11-2014] - 6
CD 2010), which addressed an identical issue, and found the Commonwealth Court’s

legal analysis therein persuasive.5

       In Collegium Charter School, a nonprofit corporation created to support the

charter school leased property to the charter school and, prior to the enactment of

Section 1722-A, was assessed real estate taxes on this property.              The nonprofit

corporation appealed the assessment, arguing its property was exempt because it was

being used by a public charter school as a purely public charity. The local assessment

appeals board denied the exemption, and the trial court affirmed.             The nonprofit

corporation appealed to the Commonwealth Court, and while this appeal was pending,

the General Assembly enacted Section 1722-A.             The nonprofit corporation argued to

the Commonwealth Court that it was entitled to the retroactive exemption provided in

Section 1722-A(e)(3). The Commonwealth Court rejected this argument and affirmed

the trial court, holding that the retroactive tax exemption of Section 1722-A(e)(3)

violated the Remedies Clause of Article I, § 11 of the Pennsylvania Constitution

(providing for a remedy by due course of law) because the legislation impaired a vested

right, specifically holding that the taxing authorities had a right to the remedy (the

collection of real estate taxes) provided by the final judgment in their favor.6


5
        As the Commonwealth Court’s decision in Collegium Charter School was
unpublished, it is not of precedential value, and the lower courts herein relied on it solely
for its persuasive value. See Commonwealth Court I.O.P. § 414(a) (“An unreported
opinion of this court may be cited and relied upon when it is relevant under the doctrine
of law of the case, res judicata or collateral estoppel. Parties may also cite an
unreported panel decision of this court issued after January 15, 2008, for its persuasive
value, but not as binding precedent.”). While we explore the holding of Collegium
Charter School, we do so only to provide relevant background.
6
     The Remedies Clause provides:
(Kcontinued)

                                       [J-11-2014] - 7
        In addition to finding that the legislation impaired a vested right in accord with

Collegium Charter School, the trial court sub judice also held that it violated the

separation of powers doctrine because it interfered with a final judgment entered by the

judiciary, specifically, Friends I, which was the Commonwealth Court’s 2010 decision

holding that Appellant was not exempt from local real estate taxes as a purely public

charity.    See Commonwealth v. Sutley, 378 A.2d 780 (Pa. 1977) (opining that

retroactive legislation directing that defendants previously convicted of marijuana

possession be resentenced and subject to more lenient penalties was unconstitutional

because it undermined and thus fatally interfered with final judgments of the judiciary,

thereby violating the concept of separation of powers).        Accordingly, the trial court

granted the motion for judgment on the pleadings filed by the Board and the School

District.

        Appellant appealed to the Commonwealth Court, arguing that the trial court erred

in limiting its determination to the refund of taxes paid to the County; concluding that

Appellant did not qualify for the retroactive tax exemption because it did not plead that it

was an associated nonprofit foundation; and finding that the retroactive application of



(continuedK)


        All courts shall be open; and every man for an injury done him in his lands,
        goods, person or reputation shall have remedy by due course of law, and
        right and justice administered without sale, denial or delay. Suits may be
        brought against the Commonwealth in such manner, in such courts and in
        such cases as the Legislature may by law direct.
Pa. Const. art. I, § 11. We have held that legislation will be declared unconstitutional as
a violation of the Remedies Clause where its retroactive application will extinguish
vested rights. Ieropoli v. AC&S Corp., 842 A.2d 919 (Pa. 2004).



                                      [J-11-2014] - 8
Section 1722-A(e)(3) was unconstitutional. The School District and the Board argued

that the trial court’s order should be affirmed because the retroactive application of

Section 1722-A(e)(3) violated, inter alia, the separation of powers doctrine and the

Remedies Clause of the Pennsylvania Constitution.

      The Commonwealth Court agreed with the Board and the School District and

affirmed the trial court, basing its holding on the Remedies Clause analysis in Collegium

Charter School. Friends of Pennsylvania Leadership Charter School v. Chester County

Board of Assessment Appeals, 61 A.3d 354 (Pa.Cmwlth. 2013).              Consistent with

Collegium Charter School, the Commonwealth Court examined the Remedies Clause of

the Pennsylvania Constitution, which provides that individuals are entitled to receive a

remedy by due course of law. Pa. Const. art. I, § 11. The Commonwealth Court held

that pursuant to Friends I, the Board and the School District had a final judgment

requiring Appellant to pay real estate taxes on the Property. The court considered this

final judgment and the entitlement to tax monies it guaranteed to be a vested right which

could be impaired by the retroactive application of Section 1722-A(e)(3). Accordingly,

the Commonwealth Court found Section 1722-A(e)(3) violated Article I, Section 11 of

the Pennsylvania Constitution because it eliminated the Board’s and the School

District’s vested right in the judgment awarding them property taxes.7

      We granted allowance of appeal to determine whether the retroactive tax

exemption provided in Section 1722-A(e)(3) is constitutional, and whether Appellant is

entitled to a refund of taxes paid prior to the enactment of this Section.           The

7
       The Commonwealth Court did not address the trial court’s conclusion that the
retroactive application of Section 1722-A(e)(3) violated the separation of powers
doctrine.



                                     [J-11-2014] - 9
constitutional validity of Section 1722-A(e)(3) presents a pure question of law and, as

with any question of law, our review of the lower court's decision is plenary and de novo.

Robinson Twp., Washington Cnty. v. Com., 83 A.3d 901, 943 (Pa. 2013); West Mifflin

Area Sch. Dist. v. Zahorchak, 4 A.3d 1042, 1048 (Pa. 2010). “In our review, we are not

constrained by the Commonwealth Court's reasoning and may affirm on any grounds,

as long as the record supports the judgment.” Robinson Twp., 83 A.3d at 943.

       Appellant argues that it plainly falls within the class of entities which are entitled

to the retroactive tax exemption contained in Section 1722-A(e)(3) because it is an

“associated nonprofit foundation” and, by virtue of its pre-enactment tax assessment

appeal of 2007, it “filed an appeal from an assessment. . . prior to the effective date of

this subsection.” 24 P.S. § 17-1722-A(e)(3).8 Addressing the Commonwealth Court’s

holding that Section 1722-A(e)(3) is unconstitutional because it impairs vested rights,

Appellant argues that the collection of real estate taxes is an expectancy, not a vested

right, and that a statute affecting a mere expectation does not run afoul of the Remedies

Clause. Appellant also broadly argues that the Remedies Clause and its protection of

vested rights only pertains to individual rights, not the rights of governmental taxing

authorities. See, e.g., Ieropoli v. AC&S Corp., 842 A.2d 919 (Pa. 2004) (applying the

Remedies Clause to legislation having a retroactive effect on disputes between private

parties).




8
       Indeed, Appellant’s position at oral argument was that any charter school, cyber
charter school, or associated nonprofit foundation that has ever filed an appeal from a
property tax assessment, at any time and for any reason, qualifies for the retroactive tax
exemption contained in Section 1722-(A)(e)(3).



                                     [J-11-2014] - 10
      Turning to whether Section 1722-A(e)(3) violates the separation of powers

doctrine, as argued by the School District and the Board and considered by the trial

court, Appellant argues that it does not because it does not interfere with a final

judgment obtained through litigation. Appellant considers the entry of the final judgment

in Friends I to be irrelevant to the constitutionality of Section 1722-A(e)(3) because the

final judgment of Friends I held nothing more than that Appellant was not entitled to an

exemption as a purely public charity.

      The Board, as appellee, and the School District, as intervenor, argue that Section

1722-A(e)(3) is unconstitutional for several reasons.        First, they assert that the

retroactive tax exemption violates the Remedies Clause because it would extinguish the

taxing authorities’ vested rights in real estate taxes which they received in accord with a

final judgment in their favor and against Appellant.             Second, they rely on

Commonwealth v. Sutley, 378 A.2d 780 (Pa. 1977), to argue that a tax refund would

violate the separation of powers doctrine, which bars the legislature from changing or

interfering with final judgments of the courts. In this regard, they argue that to permit

Appellant to obtain a refund of taxes paid following a judicial determination that the

Property was taxable would leave all final judgments open to question.9




9
       The School District also argues, as it has throughout this case, that Section
1722-A(e)(3) violates the constitutional guarantee of uniform taxation by distinguishing
between similarly situated nonprofit landlords leasing property to a charter school which
are not “associated nonprofit foundations,” and, further, for excluding from the
retroactive exemption those charter schools, cyber charter schools, and associated
nonprofit foundations that failed to file an assessment appeal prior to the effective date
of the statute. Premised on our analysis of the separation of powers doctrine below, it is
unnecessary for us to expound on this argument.



                                     [J-11-2014] - 11
       There is no dispute in this case that Appellant is entitled to prospective tax relief

in accord with Section 1722-A(e)(1).          The question we must resolve is whether

Appellant is further entitled to the retroactive tax relief provided in Section 1722-A(e)(3).

Assuming Appellant is included within the statutory nomenclature as “an associated

nonprofit foundation,” then by its plain terms, Section 1722-A(e)(3) applies a retroactive

tax exemption to such associated nonprofit foundations that filed an assessment appeal

prior to the amendment’s effective date. 24 P.S. § 17-1722A(e)(3) (“This subsection

shall apply retroactively to all charter schools, cyber charter schools and associated

nonprofit foundations that filed an appeal from an assessment . . . prior to the effective

date of this subsection.”).       Because the language of this section is plain and

unambiguous, we need not turn to tools of statutory construction to discern legislative

intent. See 1 Pa.C.S. § 1921(b) (“When the words of a statute are clear and free from

all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its

spirit.”). “Relatedly, it is well established that resort to the rules of statutory construction

is to be made only when there is an ambiguity in the provision.” Oliver v. City of

Pittsburgh, 11 A.3d 960, 965 (Pa. 2011) (citations omitted).

       This does not end our analysis, however, as the Board and the School District

have attacked the statute as unconstitutional, and the Commonwealth Court agreed.

We observe that Section 1722-A(e)(3), like any legislative enactment, enjoys a

presumption of constitutionality, and the School District and the Board bear a heavy

burden to prove it unconstitutional. Ieropoli, 842 A.2d at 928. “A statute will only be

declared unconstitutional if it clearly, palpably and plainly violates the constitution.” Id;




                                       [J-11-2014] - 12
Erfer v. Commonwealth, 794 A.2d 325, 331 (Pa. 2002) (citation omitted); see 1 Pa.C.S.

§ 1922(3). It is to the constitutional arguments that we now turn.

       Although the Board and the School District have attacked the constitutionality of

the statute on three separate grounds, we find the argument premised on the separation

of powers doctrine to be persuasive and dispositive, and conclude that the Board and

the School District have sustained their burden of demonstrating the unconstitutionality

of Section 1722-A(e)(3). The legislation, as discussed below, is, in operation and effect,

a legislative command to open a final judgment and to have the rights and obligations

resolved in that final judgment reassessed in accord with the subsequently expressed

legislative will. See Sutley, 378 A.2d at 782 (determining that legislation violated the

separation of powers doctrine where it was “in operation and effect, a legislative

command to the courts to open a judgment previously made final, and to substitute for

that judgment a disposition of the matter in accordance with the subsequently

expressed legislative will.”).

       As we explained in Sutley, the doctrine of the separation of governmental powers

among the three coequal branches of government -- legislative, executive, and judicial -

- has been inherent in the structure of our government since its inception. Sutley, 378
A.2d at 782-83; Commonwealth ex rel. Carroll v. Tate, 274 A.2d 193 (Pa. 1971);

Pennsylvania Company v. Scott, 29 A.2d 328 (Pa. 1943); Wilson v. Philadelphia School

District, 195 A. 90 (Pa. 1937); Commonwealth v. Mathues, 59 A. 961 (Pa. 1904); De

Chastellux v. Fairchild, 15 Pa. 18 (1850); Greenough v. Greenough, 11 Pa. 489 (1849).

Any encroachment upon one branch of government by another is offensive to the

fundamental scheme envisioned by our founding fathers. Sutley, 378 A.2d at 783.




                                     [J-11-2014] - 13
       Paramount to the separation of powers doctrine, and to the protection of the

judicial branch as a coequal, distinct, and independent branch of government, is the

“recognition that final judgments of the judicial branch are not to be interfered with by

legislative fiat in this Commonwealth.” Sutley, 378 A.2d at 783. Such respect for final

judgments has long been established and is not open to serious question. Leahey v.

Farrell, 66 A.2d 577 (Pa. 1949) (reaffirming the proposition that a legislative attempt to

alter the effect of final judicial action imposed under prior law is a direct assault upon the

power of the judicial branch); Pennsylvania Co. v. Scott, 29 A.2d 328, 329 (Pa. 1942)

(“It is elementary that the legislature may not, under the guise of an act affecting

remedies, destroy or impair final judgments obtained before the passage of the act, and

this principle prohibits not only a statutory re-opening of cases previously decided by the

court but also legislation affecting the inherent attributes of judgments . . . “); Menges v.

Dentler, 33 Pa. 495, 498-9 (Pa. 1859) (“. . . a law that is enacted after the case has

arisen can be no part of the case. . . . When. . . the constitution declares that it is the

exclusive function of the courts to try private cases of disputed right, and that they shall

administer justice ‘by the law of the land,’ and ‘by due course of law;’ it means to say,

that the law relating to the transaction in controversy, at the time when it is complete,

shall be an inherent element of the case, and shall guide the decision; and that the case

shall not be altered, in its substance, by any subsequent law.”). In Leahey, we detailed

the inability of the legislature to interfere with final judgments as follows:

       The legislature cannot, by an act of assembly, overrule a judicial decision:
       Greenough v. Greenough, 11 Pa. 489; it may not direct a statute to be
       construed in a certain way: In re East Grant Street, 121 Pa. 596, 16 A.
366; Titusville Iron Works v. Keystone Oil Co., 122 Pa. 627, 15 A. 917; it
       cannot grant a new trial: De Chastellux v. Fairchild, 15 Pa. 18; or order an
       illegitimate child to be regarded as legitimate under terms of prior deed:



                                       [J-11-2014] - 14
       Appeal of Edwards, 108 Pa. 283; it may not change the effect of
       judgments or decrees previously rendered: Pennsylvania Company, etc.,
       v. Scott, 346 Pa. 13, 29 A.2d 328.


Id. at 579.

       We applied these principals in Sutley to invalidate retroactive legislation that

impaired existing final legal judgments. In that case, the defendants were sentenced for

felony possession of marijuana, and the General Assembly subsequently reclassified

possession of marijuana as a misdemeanor and reduced the applicable penalties.

Sutley, 378 A.2d at 781.     A further amendment to the legislation provided for the

resentencing of individuals such as the defendants who were convicted of felony

possession of marijuana under the prior law. We held that because the legislative

amendment undermined and fatally interfered with final judgments of the judiciary, it

was unconstitutional. Id., at 782.

       The same consequence results herein. Although the legislature possesses the

power to enact substantive law, it may not affect judicial judgments and decrees already

entered by subsequent legislative changes to the governing law. Sutley, 378 A.2d at

784.   Following Appellant’s 2007 tax assessment appeal, the trial court and the

Commonwealth Court, in Friends I, determined under then-existing law that Appellant

was not exempt from real estate taxation.       The determination in Friends I was an

inviolable final judgment of the judiciary that may not be usurped by the legislative

process or reversed by legislative action. The taxing authorities rightfully relied on the

final judgment to collect real estate taxes from Appellant

       Section 1722-A(e)(3) was not in effect at the time the Commonwealth Court

determined the taxable status of Appellant in Friends I. We therefore agree with the



                                     [J-11-2014] - 15
Board and the School District that permitting Appellant to open the final judgment of

Friends I on the basis of subsequently enacted legislation would leave all final

judgments open to question, fatally undermining judicial authority in violation of the

separation of powers doctrine. As we have already held in Sutley, “[t]he vesting in the

legislature of the power to alter final judgments would be repugnant to our concept of

the separation of the three branches of government.” 378 A.2d at 782. By retroactively

exempting the Property from real estate taxes when the final judgment of Friends I held

the Property was taxable, Section 1722-A(e)(3) violates the separation of powers and is,

therefore, unconstitutional.

         In affirming the Commonwealth Court, we are not limited to the specific grounds

invoked by that court and may affirm for any valid reason of record. See Scampone v.

Highland Park Care Ctr., LLC, 57 A.3d 582, 596 (Pa. 2012); Pennsylvania Dep't of

Banking v. NCAS of Delaware, L.L.C., 948 A.2d 752, 761 (Pa. 2008). Accordingly, we

need not address the Commonwealth Court’s discussion and analysis of the Remedies

Clause. Based on our foregoing analysis and conclusion that Section 1722-A(e)(3)

violates the separation of powers, the order of the Commonwealth Court is affirmed.

       Mr. Chief Justice Castille and Messrs. Justice McCaffery and Stevens join the
opinion.

         Mr. Justice Saylor files a concurring opinion in which Madame Justice Todd joins.

         Mr. Justice Eakin files a concurring opinion in which Mr. Chief Justice Castille
joins.




                                      [J-11-2014] - 16